DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant has requested that the obviousness double patenting rejection over the claims of 356 be held in abeyance.  It is noted that the 356 claims teach a solution comprising particles of formula I in a suspension comprising a compound of formula II but does not teach or suggest combining a second solution comprising a source of A+ ions with the suspension. 
Therefore, the obviousness double patenting rejection of claims 1-5 and 8-10 as obvious over the claims of 356 has been withdrawn.
The double patenting rejection of claims 6 and 7 as obvious over the 356 claims in view of Murphy337 has also been withdrawn.

Applicant has requested that the obviousness double patenting rejection over the claims of 562 be held in abeyance.  Note that 562 issued as U.S. Patent No. 10,920,136 B2.  It is noted that the 562 claims teach a solution comprising compounds of formula II 
Therefore, the obviousness double patenting rejection of claims 1-5 and 8-11 as obvious over the claims of 562 has been withdrawn.
The double patenting rejection of claims 6 and 7 as obvious over the 562 claims in view of Murphy337 has also been withdrawn.

Applicant’s arguments, see pages 4-6, filed 12/14/20, with respect to Murphy have been fully considered and are persuasive.  Murphy teaches a solution comprising particles of formula I in a suspension comprising a compound of formula II but does not teach or suggest combining a second solution comprising a source of A+ ions with the suspension. 
Therefore, the 103 rejection of claims 1-11 as obvious over Murphy has been withdrawn. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, U.S. 9512356, teaches a suspension comprising particles of formula I and a compound of formula II but fails to teach or suggest combining said suspension with a solution comprising a source of A+ ions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/L.E./           Examiner, Art Unit 1734                                                                                                                                                                                             

/Matthew E. Hoban/Primary Examiner, Art Unit 1734